Citation Nr: 1536318	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-18 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for varicose veins of the right lower extremity.

2.  Entitlement to service connection for a left knee disability to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Baltimore, MD.  

In October 2012, the Veteran testified at a Central Office Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

This matter was remanded to the agency of original jurisdiction (AOJ) for additional development in June 2013.  The Veteran was provided a VA examination in April 2014 and a VA medical opinion was obtained as per the remand.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the course of the appeal, the RO, after additional development, granted service connection for the claim concerning varicose veins of the left lower extremity, in an October 2013 rating decision.  Therefore, the Board finds that the full benefit sought on appeal was granted for this claim, and thus, is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In December 2013, the Veteran submitted a waiver of AOJ initial consideration of additional evidence pursuant to 38 C.F.R. § 20.1304 (2015).

FINDINGS OF FACT

1.  The Veteran did not have chronic varicose veins symptoms in the right leg in active service or continuous or recurrent symptoms since service separation. 

2.  Varicose veins of the right leg did not manifest within one year of service separation, and the current varicose veins in the right leg first manifested many years after service separation and is not related to disease or injury or other event in active service. 

3.  The Veteran did not have an injury to the left knee or a left knee disability in active service, and he did not have chronic left knee symptoms in active service or continuous or recurrent symptoms since service separation. 

4.  Degenerative arthritis of the left knee did not manifest within one year of service separation, and the current left knee disability to include arthritis first manifested many years after service separation and is not related to disease or injury or other event in active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for varicose veins of the right leg are not met. 38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for a left knee disability to include arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  VA provided notice letters to the Veteran in July 2008 and September 2008, prior to the initial adjudication of the claims.  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

VA examinations of the claimed disabilities were conducted in August 2013 and medical opinions were obtained as to the onset of the claimed disabilities and whether the disabilities were medically related to active service.  The VA examinations were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include arthritis and cardiovascular disease, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

3.  Analysis: Varicose Veins of the Right Lower Extremity

The service treatment records do not document treatment or diagnosis of varicose veins affecting the right leg.  While there is amble evidence of varicose veins affecting the left leg, no complaints, reports, or treatments for varicose veins of the right leg are present in active service.  

The first medical documentation of post service right leg varicose veins symptoms is in 2013, 28 years after service separation.  There is no competent evidence of a diagnosis of varicose veins of the right leg within one year after service separation in May 1985.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted.

The Board finds that the weight of the competent and credible evidence establishes that there were no chronic and continuous symptoms of varicose veins of the right leg in service or for many years after service.  Review of the record shows that in a December 1996 claim for compensation for VA benefits the Veteran only sought compensable for left leg varicose veins.  During the Veteran's hearing before the undersigned Acting Veteran's Law Judge in October 2012, the Veteran specifically testified that there was nothing wrong with his right leg and that all varicose vein issues were affecting his left leg.  There is no lay or medical evidence establishing chronic or continuous symptoms in active service and after.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The weight of the evidence establishes that the varicose veins in the right leg first manifested in 2013, over 28 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent evidence to establish a nexus between the current varicose veins in the right leg and active service.  In this regard, the Veteran was afforded a VA examination in August 2013.  The August 2013 VA examination report noted that the Veteran had varicose veins affecting his right leg.  After a physical examination and a review of the Veteran's claims file, the examiner opined that there were no reports of varicose veins visible of the right leg during service and that it was less likely that not that the varicose veins noted on the right leg were related the in-service procedure of a left greater saphenous vein varicosity.

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim for service connection for varicose veins of the right leg. 

The Board is aware that the Veteran as a lay person is competent to describe varicose veins.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (varicose veins are capable of lay observation).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case the Veteran's own statements and reports weigh against his claim as he has specifically testified that nothing was wrong with his right leg and has consistently contended that varicose veins of the left knee were related to service.  

As is true with any piece of evidence, the credibility and weight to be attached to opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Factors for assessing the probative value of a medical opinion are the physician's access to the evidentiary record and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physician actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

Therefore, the Board finds that the probative evidence of record consisting of the lack of treatment for varicose veins of the right leg during service and post service, the August 2013 VA examination report, and the Veteran's own testimony weights against the claim.  

Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has varicose veins of the right leg are related to service.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


4.  Analysis: Left Knee Degenerative Joint Disease

The Veteran contends that his current left knee disability was incurred in service.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a left knee disability.

The service treatment records do not document treatment for a left knee injury or disability.  While the evidence does show that the Veteran complained of knee pain in October 1977, the medical diagnosis was varicose veins around the left knee.  The treating physician reported that the Veteran did not report a history of knee trauma.  The Veteran underwent a stripping of the left greater saphenous vein and avulsion of the smaller veins in the left lower extremity.  

The first medical documentation of post service left knee symptoms is in 1996, over 11 years after service separation.  In a December 1996 application for compensation benefits, the Veteran reported having severe pain in the left knee area where the veins had been removed.  There is no competent evidence of a diagnosis of arthritis of the left knee within one year after service separation in May 1985.  The first clinical evidence of arthritis in the left knee is in 2008, over 20 years after service separation.  See the July 2008 VA x-ray examination report.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted.

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of left knee arthritis in service or since service separation.  The first clinical evidence of left knee pain was in 1996.  The first clinical evidence of left knee arthritis was in 2008.  The first time the Veteran reported having continuous left knee symptoms was at the hearing before the Board in October 2012.  The August 2013 VA examination report shows that the Veteran reported left knee pain in 1978.  He reported that he picked up a heavy pot and that the pot hit the medial aspect of his left knee.  The Veteran reported burning, although acknowledging that his vein was protruding from his knee.  The Veteran reported that he did not recall incurring any specific left knee joint injury at the time but did report that he had continued to experience jolts of pain from his left knee area and lower leg.

The Board finds that the service medical evidence generated at the time of service and the post service evidence showing a lack of complaints, treatment, or diagnosis of a left knee disability for 11 years after service to be more probative than the Veteran's own lay statements that he made in connection with his claim for service connection for a left knee disability.  The Board finds that the Veteran's own statements as to the chronic left knee symptoms in service and after service to have little or no credibility because the statements are not supported by the service medical evidence, the Veteran first made these statements over 27 years after service, and he first made these statements in connection with his claim for compensation benefits.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the weight of the competent and credible evidence establishes that the left knee arthritis first manifested in 2008, over 20 years after service separation, and there were no chronic and continuous left knee symptoms in service or for 11 years after service until 1996.  The medical evidence of record only documents left knee symptoms from 1996 and a diagnosis of left knee arthritis in 2008.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The weight of the evidence establishes that the left knee arthritis first manifested in 2008, over 20 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent evidence to establish a nexus between the current left knee arthritis and service.  In this regard, the Veteran was afforded a VA examination in August 2013.  The August 2013 VA knee examination report shows that the Veteran reported left knee pain in 1978.  He reported that he picked up a heavy pot and that the pot hit the medial aspect of his left knee.  The Veteran reported burning, although acknowledging that his vein was protruding from his knee.  The Veteran reported that he did not recall incurring any specific left knee joint injury at the time but did report that he had continued to experience jolts of pain from his left knee area and lower leg.  The examiner noted that the Veteran did not report pain within the left knee joint.  The Veteran also reported that during flare ups his left leg just gave out and was unable to keep balance.  

On examination, range of motion testing showed that the Veteran had normal flexion and extension with no objective evidence of painful motion.  No pain on palpitation was noted.  The Veteran's strength and joint stability evaluations were are noted as normal.  The examiner reported that imaging results showed mild degenerative joint disease with small marginal osteophytes at the patella.  The examiner noted that the imaging results showed probable natural progression of the aging process on weight-dependent joint and that the Veteran reiterated that his left lower leg pain was not localized within the left knee.  The examiner concluded the report noting that the Veteran used compression stockings to help reduce the lower extremity symptoms which were more consistent with a circulatory issue rather than a musculoskeletal issue.  The examiner finally noted that there was a lack of documentation of left knee arthralgia, or any injury noted during active service.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a left knee disability.

The Board finds that the August 2013 VA examination findings and opinion to be probative since the examiner reviewed the claims folder, considered the Veteran's report of symptoms, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the August 2013 VA examiner opined that the Veteran's symptoms were more likely due to a circulation condition and not to musculoskeletal issues.  The Board notes that service connection has been established for varicose veins of the left leg.  

The Veteran has not submitted any competent medical evidence to support his claim that the left knee disability is medically related to injury or event in service.  There is no competent evidence of record to establish a nexus between the current left knee disability and service.  The Veteran's own assertions that the left knee arthritis is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms such as pain, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the onset of arthritis or whether the arthritis is related to an event in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions.

As discussed above, the Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's left knee degenerative joint disease and service weighs against the claim.  The Board finds that the August 2013 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history, assertions, and a physical examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The Board notes that with the VA examiner report, the examiner wrote that "it is at least likely that the patient's report of left knee disability is related to an injury or disease or other event in active service."  The Board finds that it is evident that this apparently contradictory statement is a typographical error based on reading the report in its entirety and the supporting rationale provided by the VA examiner.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  As discussed above, the VA examiner clearly opined that the left knee arthritis was a natural progression due to the aging process.  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current left knee degenerative joint disease is age-related and are not related to service or any incident during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee degenerative joint disease and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for varicose veins of the right lower extremity is denied.

Entitlement to service connection for a left knee disability to include degenerative joint disease is denied.




______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


